Exhibit 23.1 July 20, 2015 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated April 14, 2014 relating to the consolidated financial statements of TapImmune Inc. (the "Company") appearing in the Prospectus which is part of the Company'sRegistration Statement on Form S-1 for the registration of up to 24,640,000 shares of its common stock. In addition, we also consent to the reference to our firm included under the heading "Experts" in such Registration Statement. "DMCL" Dale Matheson Carr-Hilton LaBonte LLP Chartered Accountants
